Citation Nr: 1629931	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for acne vulgaris of the face and back, to include residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In this decision, the Board is granting a 10 percent rating for the Veteran's acne.  However, the medical evidence requires clarification, and so the issue of whether the Veteran is entitled to a rating higher than 10 percent is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his acne covers between 5 and 20 percent of his body for the entire period under consideration.


CONCLUSION OF LAW

The criteria are met for a 10 percent rating for acne as of October 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 3.400(o), 4.3, 4.27, 4.118, Diagnostic Codes 7899-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the record and finds that a 10 percent rating is warranted for the entire period on record.  However, the Board notes some inconsistencies in the VA examination reports and therefore, the duty to assist requires that clarification be obtained as to whether any higher rating is warranted.  The evidence as it stands shows entitlement to a 10 percent rating, which the Board finds should be immediately awarded rather than after such clarification is obtained.  The Veteran is not prejudiced by this immediate award, as the evidence will be developed and readjudicated.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities.  They are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate Diagnostic Codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

The Veteran's acne is rated 0 percent under DC 7899-7806, which pertains to dermatitis.  38 C.F.R. § 4.118 (2015).  Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

The Veteran's November 2009 VA examination does not directly address the rating criteria for dermatitis.  The examiner noted that the Veteran's acne covered less than 40 percent of the face and neck, but did not comment on the percentage of his body that was covered.  At the March 2013 VA examination, the examiner opined that the Veteran had between 5 and 20 percent of the body covered by acne.  The Veteran reported that nothing had changed with his acne since the previous November 2009 VA examination.  The Board has reviewed the pictures accompanying the examinations, and finds that they look substantially similar.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that he has had between 5 and 20 percent of his body affected by the acne disability for the entire period on consideration.  38 C.F.R. § 4.3 (2015).  That area of affect corresponds with a 10 percent rating under Diagnostic Code 7806, which is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
The Board finds the effective date to be the date of receipt of the application for a higher rating on October 9, 2009.  It is not factually ascertainable that he had that level of disability prior to the application for a higher rating, as there is no dermatological evidence or pictures dated within the year prior to the date of receipt of the claim for increase.  38 C.F.R. § 3.400(o).


ORDER

Entitlement to a 10 percent rating for acne vulgaris, effective October 9, 2009, is granted.


REMAND

Whether the Veteran is entitled to a rating higher than 10 percent for acne vulgaris requires additional development.

The Veteran's most recent examination was conducted over three years ago.  That VA examination contains color pictures, which appear to show the Veteran having hyper- or hypo-pigmentation on the face, and abnormal texture.  The skin looks red and irritated, with rough patches of dryness and raised pimples.  However, the VA examiner found that he did not have any characteristics of disfigurement.  On remand, the Board requests clarification of that finding, and an updated VA examination that addresses the characteristics of disfigurement of the head, face, and neck, and scars of the back, chest, and torso, and the criteria pertaining to dermatitis and eczema and the criteria pertaining to acne.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for the skin disability, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for a VA skin examination.  The examiner is asked to conduct an examination of the skin and also to conduct a scars examination.  The examiner is asked to review the photographs from the November 2009 and March 2013 VA examinations, and after examination, provide an opinion on whether the Veteran meets the criteria for any of the characteristics of disfigurement, as listed in Diagnostic Code 7800.  The characteristics of disfigurement include hyper- or hypo-pigmentation and abnormal texture.  Please provide an opinion on whether these symptoms rise to the level of disfigurement, and if not, why they do not.  The examiner should provide the measurements of all residual scars, and indicate whether they are painful, unstable, deep, or nonlinear.  The examiner should state whether or not the Veteran has deep acne, and if so, list where deep acne is located and the approximate percentage cover of the face and neck.  The examiner should offer a brief description or definition of "deep acne."  The examiner is asked whether the Veteran's acne covers between 20 and 40 percent, or more, of the Veteran's entire body or of exposed areas.  The examiner should state whether or not the Veteran uses any medication ingested or applied for acne.  If so, the examiner should state whether that medication constitutes systemic therapy such as corticosteroids or other immunosuppressive drugs.  If so, the examiner should state the frequency those medications are required.  The examiner is asked to provide explanatory rationale for all opinions rendered.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


